Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 23 August 2019 for application number 16/549,259. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  8/23/19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mian et al. (US 2009/0018721) in view of Glasser et al. (US 2010/0100275) in view Poirier et al. (US 2020/0141807).
Regarding claim 1, Mian discloses a method, comprising: 
receiving, by a device (#11), proximity data (i.e. when the vehicle is detected) relating to an undercarriage of a vehicle (fig. 2; pars. 27, 32, 51, 53); 
transmitting, by the device and based on the proximity data, a command signal (i.e. notification) to an imaging device (#12) (fig. 2; par. 27), 
the command signal being configured to cause the imaging device to capture a first thermal image (i.e. infrared image) and a second thermal image of the undercarriage (pars. 7, 27, 35), 
receiving, by the device, image data relating to the first thermal image and the second thermal image, the image data including information relating to a first range of thermal data and a second range of thermal data associated with the undercarriage (par. 58); 
determining, by the device and based on the image data, composite thermal data (i.e. thermal map) associated with the undercarriage, the composite thermal data including information mapping the first range of thermal data to a first component of the undercarriage and mapping the second range of thermal data to a second component of the undercarriage; and causing, by the device, an action to be performed in connection with the composite thermal data (par. 64).
Mian does not explicitly a rail vehicle.
In the same field of endeavor, Glasser discloses a rail vehicle (par. 9).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian to include the teachings of Glasser in order to determine the relative operating health of various components of the rail vehicle (Glasser, par. 10).
Although Mian discloses the first thermal image being captured using a first integration time, and the second thermal image being captured using a second integration time (implicitly disclosed with image capturing by the cameras of the subsystem 12 of fig. 2), Mian and Glasser does not explicitly disclose the second integration time that is different from the first integration time.
In the same field of endeavor, Poirier discloses the second integration time that is different from the first integration time (par. 79).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian and Glasser to include the teachings of Poirier in order to obtain different output data (Poirier, par. 79).
Regarding claim 3, see teachings of claim 1.  Mian and Glasser and Poirier further discloses wherein the command signal is configured to cause the imaging device to contemporaneously capture the first thermal image and the second thermal image (Glasser, par. 41).
Regarding claim 4, see teachings of claim 1.  Mian, Glasser, and Poirier further discloses wherein the first integration time is shorter in duration than the second integration time, the first integration time being configured to obtain information relating to a range of wheel temperatures associated with a wheel of the undercarriage, and the second integration time being configured to obtain information relating to a range of bearing temperatures associated with bearings of the undercarriage (Mian, pars. 60-64; Poirier, par. 79).
Regarding claim 5, see teachings of claim 1.  Mian further discloses wherein the composite thermal data includes information mapping the first range of thermal data to a wheel of the undercarriage and mapping the second range of thermal data to bearings of the undercarriage, the first range of thermal data corresponding to a range of wheel temperatures, and the second range of thermal data corresponding to a range of bearing temperatures (pars. 60-64; fig. 8).
Regarding claim 6, see teachings of claim 1.  Mian further discloses wherein causing the action to be performed comprises: generating, based on the composite thermal data, a composite thermal image of the undercarriage, the composite thermal image including visual representations of a wheel and bearings of the undercarriage, and the visual representations including information relating to a wheel temperature of the wheel and a bearing temperature of the bearings (pars. 60-64; fig. 8).
Regarding claim 7, see teachings of claim 1.  Mian further discloses wherein causing the action to be performed comprises: determining, based on the composite thermal data, a component temperature of a component of the undercarriage; comparing the component temperature with a component temperature threshold; generating a component temperature event based on determining that the component temperature satisfies the component temperature threshold; and generating one or more of a record or a notification of the component temperature event (pars. 60-64; fig. 8).
Regarding claim 15, Mian discloses a system, comprising: 
a detection device (#18) configured to generate proximity data (i.e. when the vehicle is detected) relating to a proximity of an undercarriage of a vehicle (fig. 2; pars. 27, 32, 51, 53); 
an imaging device (#12) configured to capture one or more thermal images of the undercarriage (fig. 2; pars. 7, 27, 35); and 
a control device (#14) in communication with the detection device and the imaging device (fig. 2; par. 27), the control device being configured to: 
receive, based on the proximity data, a first thermal image and a second thermal image of the undercarriage (pars. 27, 58), 
determine, based on the first thermal image and the second thermal image, composite thermal data (i.e. thermal map) associated with the undercarriage, the composite thermal data including information mapping the first range of thermal data to a first component of the undercarriage and mapping the second range of thermal data to a second component of the undercarriage, and cause an action to be performed in connection with the composite thermal data (par. 64).
Mian does not explicitly a rail vehicle.
In the same field of endeavor, Glasser discloses a rail vehicle (par. 9).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian to include the teachings of Glasser in order to determine the relative operating health of various components of the rail vehicle (Glasser, par. 10).
Although Mian discloses the first thermal image being captured using a first integration time, and the second thermal image being captured using a second integration time (implicitly disclosed with image capturing by the cameras of the subsystem 12 of fig. 2), Mian and Glasser does not explicitly disclose the second integration time that is different from the first integration time.
In the same field of endeavor, Poirier discloses the second integration time that is different from the first integration time (par. 79).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian and Glasser to include the teachings of Poirier in order to obtain different output data (Poirier, par. 79).
Regarding claim 17, see teachings of claim 15.  Mian further discloses wherein the imaging device is disposed in proximity to a railroad of the rail vehicle and includes a thermal imaging device configured to: receive infrared radiation from the undercarriage, and convert the infrared radiation into a thermal image of the undercarriage (pars. 7, 53, 64).
Regarding claim 18, see teachings of claim 15.  Mian and Glasser further discloses wherein the control device is configured to contemporaneously receive the first thermal image and the second thermal image (Glasser, par. 41).
Regarding claim 19, see teachings of claim 15.  Mian, Glasser, and Poirier further discloses wherein the first integration time is shorter in duration than the second integration time, the first integration time being configured to obtain information relating to a range of wheel temperatures associated with a wheel of the undercarriage, and the second integration time being configured to obtain information relating to a range of bearing temperatures associated with bearings of the undercarriage (Mian, pars. 60-64; Poirier, par. 79).
Regarding claim 20, see teachings of claim 15.  Mian further discloses wherein the composite thermal data includes information mapping the first range of thermal data to a wheel of the undercarriage and mapping the second range of thermal data to bearings of the undercarriage, the first range of thermal data corresponding to a range of wheel temperatures, and the second range of thermal data corresponding to a range of bearing temperatures (pars. 60-64; fig. 8).

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mian and Glasser and Poirier, and further in view of Kim et al. (US 2003/0006901).
Regarding claim 2, see teachings of claim 1.  Mian further discloses (pars. 51).
Although Mian, Glasser, and Poirier further discloses wherein the proximity data is received from a detection device, the detection device including a radar device configured to: transmit a radio frequency signal that is directed at a pathway of the undercarriage, receive a reflected portion of the narrowband radio frequency signal, and generate, based on the reflected portion of the radio frequency signal, the proximity data (Mian, pars. 27, 34, 36, 51), Mian and Glasser and Poirier does not explicitly disclose a narrowband radio frequency.
In the same field of endeavor, Kim discloses a narrowband radio frequency (par. 26).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian and Glasser and Poirier to include the teachings of Kim in order to detect the passive transponder being within the detection area (Kim, par. 26).
Regarding claim 16, see teachings of claim 15.  Mian, Glasser, and Poirier further discloses wherein the detection device is disposed at a distance from a railroad of the rail vehicle and includes a radar device (Mian, par. 51; Glasser, par. 9) configured to: 
Although Mian, Glasser, and Poirier further discloses transmit a radio frequency signal that is directed at a pathway of the undercarriage, receive a reflected portion of the radio frequency signal, and generate, based on the reflected portion of the radio frequency signal, the proximity data (Mian, pars. 27, 34, 36, 51), Mian and Glasser and Poirier does not explicitly disclose a narrowband radio frequency.
In the same field of endeavor, Kim discloses a narrowband radio frequency (par. 26).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian and Glasser and Poirier to include the teachings of Kim in order to detect the passive transponder being within the detection area (Kim, par. 26).

Claim(s) 8, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mian and Glasser, and further in view of Tanutama et al. (US 2018/0120132).
Regarding claim 8, Mian discloses a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories fig. 2, #11; par. 30), configured to: 
Although Mian further discloses transmit a radio frequency signal that is directed at a pathway of an undercarriage of a vehicle (pars. 34, 36, 51), Mian does not explicitly a rail vehicle.
In the same field of endeavor, Glasser discloses a rail vehicle (par. 9).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian to include the teachings of Glasser in order to determine the relative operating health of various components of the rail vehicle (Glasser, par. 10).
Although Mian further discloses receive a reflected portion of the narrowband radio frequency signal; generate proximity data relating to the undercarriage based on that the reflected portion of the radio frequency signal (pars. 27, 32, 34, 36, 51, 53); and cause an action to be performed based on the proximity data (par. 64), Mian and Glasser does not explicitly disclose a narrowband radio frequency; compare a magnitude of the reflected portion of the narrowband radio frequency signal with a signal threshold; determining that the magnitude of the reflected portion of the narrowband radio frequency signal satisfies the signal threshold.
In the same field of endeavor, Tanutama discloses a narrowband radio frequency; compare a magnitude of the reflected portion of the narrowband radio frequency signal with a signal threshold; determining that the magnitude of the reflected portion of the narrowband radio frequency signal satisfies the signal threshold (par. 63).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian and Glasser to include the teachings of Tanutama in order to determine if it is in detectable range (Tanutama, par. 63).
Regarding claim 11, see teachings of claim 8.  Mian, Glasser, and Tanutama further discloses wherein the narrowband radio frequency signal is directed at a pathway of a wheel of the undercarriage and configured to detect proximity of the wheel (Mian, par. 27, 51, 53).
Regarding claim 13, see teachings of claim 8.  Mian further discloses wherein the one or more processors are configured to, when causing the action to be performed: capture a first thermal image and a second thermal image of the undercarriage, the first thermal image being captured using a first integration time, and the second thermal image being captured using a second integration time that is different from the first integration time; receive image data relating to the first thermal image and the second thermal image, the image data including information relating to a first range of thermal data and a second range of thermal data associated with the undercarriage; and determine, based on the image data, composite thermal data associated with the undercarriage, the composite thermal data including information mapping the first range of thermal data and mapping the second range of thermal data to one or more components of the undercarriage (see teachings of claim 1).
Regarding claim 14, see teachings of claim 8.  Mian further discloses wherein the one or more processors are configured to, when causing the action to be performed: transmit a command signal to a thermal imaging device, the command signal being configured to cause the thermal imaging device to capture a first thermal image and a second thermal image of the undercarriage, the first thermal image being captured using a first integration time and corresponding to a first range of thermal data associated with a wheel of the undercarriage, and the second thermal image being captured using a second integration time and corresponding to a second range of thermal data associated with bearings of the undercarriage (see teachings of claims 1 and 4).

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mian and Glasser and Tanutama, and further in view of Kim et al. (US 2003/0006901).
Regarding claim 10, see teachings of claim 8.  Mian, Glasser, and Tanutama does not explicitly disclose wherein the narrowband radio frequency signal is a frequency-modulated continuous wave signal.
In the same field of endeavor, Kim discloses wherein the narrowband radio frequency signal is a frequency-modulated continuous wave signal (par. 15).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian and Glasser and Tanutama to include the teachings of Kim in order to obtain successful transmission within detection area (Kim, par. 15).
Regarding claim 12, see teachings of claim 8.  Although Mian further discloses wherein the reflected portion of the narrowband radio frequency signal (pars. 27, 51), Mian, Glasser, and Tanutama does not explicitly disclose wherein the reflected portion of the narrowband radio frequency signal is filtered using a band pass filter that is centered at a wavelength of the narrowband radio frequency signal being transmitted.
In the same field of endeavor, Kim discloses wherein the reflected portion of the narrowband radio frequency signal is filtered using a band pass filter that is centered at a wavelength of the narrowband radio frequency signal being transmitted (pars. 4, 15-19).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian and Glasser and Tanutama to include the teachings of Kim in order to obtain successful transmission within detection area (Kim, par. 15).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mian and Glasser and Tanutama, and further in view of Yue et al. (WO 2012073016) in view of Takada et al. (US 20180210076).
Regarding claim 9, see teachings of claim 8.  Although Mian further discloses wherein the narrowband radio frequency signal is transmitted using a radio frequency transmitter of a radar device and the reflected portion of the narrowband radio frequency signal is received using a radio frequency receiver of the radar device, the radar device being disposed a distance from the pathway of the undercarriage (see teachings of claim 8), Mian, Glasser, and Tanutama does not explicitly disclose radar device being disposed between 1.0 m and 2.0 m.
In the same field of endeavor, Yue discloses radar device being disposed between 1.0 m and 2.0 m (p. 4, lines 20-21).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian and Glasser and Tanutama to include the teachings of Yue in order to provide small distance sensing (Yue, p. 4. Lines 20-21).
Mian, Glasser, Tanutama, and Yue does not explicitly disclose the narrowband radio frequency signal having a wavelength between 2 mm and 4 mm.
In the same field of endeavor, Takada discloses the frequency signal having a wavelength between 2 mm and 4 mm (par. 3).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Mian and Glasser and Tanutama and Yue to include the teachings of Takada in order to detect surrounding objects under bad weather conditions (Takada, par. 3).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486